                             UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION

TROY FOSTER, on behalf of himself           )     CASE NO.: 2:19-cv-2358
and all others similarly situated,          )
                                            )     JUDGE SARAH D. MORRISON
           Plaintiff,                       )
                                            )     MAGISTRATE JUDGE JOLSON
           vs.                              )
                                            )
RESIDENTIAL PROGRAMS INC., et.              )     ANSWER
al.,                                        )
                                            )
           Defendants.                      )

       Defendants, Residential Programs, Inc., (the “Company”), Robert Bayer (“Bayer”), Lee

Ostrowky (“Ostrowsky”) and Dan Lass (“Lass”)(collectively, “Defendants”), by and through

their attorneys, Kluger Healey, LLC, by way of Answer to the Complaint, state and allege as

follows:

                                AS TO THE INTRODUCTION

       1.        The allegations set forth in Paragraph 1 of the Complaint require a legal

conclusion to which no response is required.

                            AS TO JURISDICTION AND VENUE

       2.        The allegations set forth in Paragraph 2 of the Complaint require a legal

conclusion to which no response is required. To the extent a response is necessary, Defendants

deny the allegations set forth in Paragraph 2 of the Complaint.

       3.        The allegations set forth in Paragraph 3 of the Complaint require a legal

conclusion to which no response is required. To the extent a response is necessary, Defendants

deny the allegations set forth in Paragraph 3 of the Complaint.
       4.      The allegations set forth in Paragraph 4 of the Complaint require a legal

conclusion to which no response is required. To the extent a response is necessary, Defendants

lack knowledge or information sufficient to form a belief as to the truth or falsity of the

allegations in Paragraph 4 of the Complaint.

                                     AS TO THE PARTIES

       5.      Defendants lack knowledge or information sufficient to form a belief as to the

truth or falsity of the allegations in Paragraph 5 of the Complaint.

       6.      Defendants lack knowledge or information sufficient to form a belief as to the

truth or falsity of the allegations in Paragraph 6 of the Complaint.

       7.      Defendants admit the allegations set forth in Paragraph 7 of the Complaint.

       8.      Defendants admit the allegations set forth in Paragraph 8 of the Complaint.

       9.      Defendants admit the allegations set forth in Paragraph 9 of the Complaint.

       10.     Defendants admit the allegations set forth in Paragraph 10 of the Complaint.

       11.     Defendants admit the allegations set forth in Paragraph 11 of the Complaint.

       12.     The allegations set forth in Paragraph 12 of the Complaint require a legal

conclusion to which no response is required. To the extent a response is necessary, Defendants

admit the allegations set forth in Paragraph 12 of the Complaint.

       13.     The allegations set forth in Paragraph 13 of the Complaint require a legal

conclusion to which no response is required. To the extent a response is necessary, Defendants

admit the allegations set forth in Paragraph 13 of the Complaint.

       14.     The allegations set forth in Paragraph 14 of the Complaint require a legal

conclusion to which no response is required. To the extent a response is necessary, Defendants

deny the allegations set forth in Paragraph 14 of the Complaint.




                                                 2
       15.     The allegations set forth in Paragraph 15 of the Complaint require a legal

conclusion to which no response is required. To the extent a response is necessary, Defendants

admit the allegations set forth in Paragraph 15 of the Complaint.

       16.     The allegations set forth in Paragraph 16 of the Complaint require a legal

conclusion to which no response is required.

                           AS TO THE FACTUAL ALLEGATIONS

       17.     Defendants admit the allegations set forth in Paragraph 17 of the Complaint.

       18.     Defendants deny the allegations set forth in Paragraph 18 of the Complaint.

       19.     Defendants admit the allegations set forth in Paragraph 19 of the Complaint.

       20.     Defendants admit the allegations set forth in Paragraph 20 of the Complaint.

       21.     Defendants admit the allegations set forth in Paragraph 21 of the Complaint.

       22.     Defendants admit the allegations set forth in Paragraph 22 of the Complaint.

       23.     The allegations set forth in Paragraph 23 of the Complaint require a legal

conclusion to which no response is required. To the extent a response is necessary, Defendants

admit the allegations set forth in Paragraph 23 of the Complaint.

       24.     Defendants deny the allegations set forth in Paragraph 24 of the Complaint.

       25.     Defendants deny the allegations set forth in Paragraph 25 of the Complaint.

       26.     Defendants deny the allegations set forth in Paragraph 26 of the Complaint.

       27.     Defendants deny the allegations set forth in Paragraph 27 of the Complaint.

       28.     Defendants lack knowledge or information sufficient to form a belief as to the

truth or falsity of the allegations in Paragraph 28 of the Complaint.

       29.     Defendants lack knowledge or information sufficient to form a belief as to the

truth or falsity of the allegations in Paragraph 29 of the Complaint.




                                                 3
       30.     Defendants lack knowledge or information sufficient to form a belief as to the

truth or falsity of the allegations in Paragraph 30 of the Complaint.

       31.     Defendants lack knowledge or information sufficient to form a belief as to the

truth or falsity of the allegations in Paragraph 31 of the Complaint.

       32.     Defendants deny the allegations set forth in Paragraph 32 of the Complaint.

       33.     Defendants deny the allegations set forth in Paragraph 33 of the Complaint.

       34.     Defendants deny the allegations set forth in Paragraph 34 of the Complaint.

       35.     Defendants lack knowledge or information sufficient to form a belief as to the

truth or falsity of the allegations in Paragraph 35 of the Complaint.

       36.     Defendants lack knowledge or information sufficient to form a belief as to the

truth or falsity of the allegations in Paragraph 36 of the Complaint.

       37.     Defendants lack knowledge or information sufficient to form a belief as to the

truth or falsity of the allegations in Paragraph 37 of the Complaint.

       38.     Defendants lack knowledge or information sufficient to form a belief as to the

truth or falsity of the allegations in Paragraph 38 of the Complaint.

       39.     Defendants deny the allegations set forth in Paragraph 39 of the Complaint.

       40.     Defendants deny the allegations set forth in Paragraph 40 of the Complaint.

       41.     Defendants deny the allegations set forth in Paragraph 41 of the Complaint.

       42.     Defendants deny the allegations set forth in Paragraph 42 of the Complaint.

       43.     Defendants deny the allegations set forth in Paragraph 43 of the Complaint.

       44.     Defendants deny the allegations set forth in Paragraph 44 of the Complaint.




                                                 4
                       AS TO THE COLLECTIVE ALLEGATIONS

       45.    The allegations set forth in Paragraph 45 of the Complaint require a legal

conclusion to which no response is required.

       46.    The allegations set forth in Paragraph 46 of the Complaint require a legal

conclusion to which no response is required.

       47.    The allegations set forth in Paragraph 47 of the Complaint require a legal

conclusion to which no response is required.

       48.    The allegations set forth in Paragraph 48 of the Complaint require a legal

conclusion to which no response is required. To the extent a response is necessary, Defendants

lack knowledge or information sufficient to form a belief as to the truth or falsity of the

allegations in Paragraph 48 of the Complaint.

       49.    The allegations set forth in Paragraph 49 of the Complaint require a legal

conclusion to which no response is required. To the extent a response is necessary, Defendants

lack knowledge or information sufficient to form a belief as to the truth or falsity of the

allegations in Paragraph 49 of the Complaint.

                           AS TO THE CLASS ALLEGATIONS

       50.    The allegations set forth in Paragraph 50 of the Complaint require a legal

conclusion to which no response is required.

       51.    The allegations set forth in Paragraph 51 of the Complaint require a legal

conclusion to which no response is required.

       52.    The allegations set forth in Paragraph 52 of the Complaint require a legal

conclusion to which no response is required. To the extent a response is necessary, Defendants

deny the allegations in Paragraph 52 of the Complaint.




                                                5
       53.    The allegations set forth in Paragraph 53 of the Complaint require a legal

conclusion to which no response is required. To the extent a response is necessary, Defendants

lack knowledge or information sufficient to form a belief as to the truth or falsity of the

allegations in Paragraph 53 of the Complaint.

       54.    The allegations set forth in Paragraph 54 of the Complaint require a legal

conclusion to which no response is required. To the extent a response is necessary, Defendants

lack knowledge or information sufficient to form a belief as to the truth or falsity of the

allegations in Paragraph 54 of the Complaint.

       55.    The allegations set forth in Paragraph 55 of the Complaint require a legal

conclusion to which no response is required. To the extent a response is necessary, Defendants

lack knowledge or information sufficient to form a belief as to the truth or falsity of the

allegations in Paragraph 55 of the Complaint.

       56.    The allegations set forth in Paragraph 56 of the Complaint require a legal

conclusion to which no response is required. To the extent a response is necessary, Defendants

lack knowledge or information sufficient to form a belief as to the truth or falsity of the

allegations in Paragraph 56 of the Complaint.

                                    AS TO COUNT ONE

       57.    Defendants repeat their answers to Paragraphs 1 through 56 as if fully set forth

herein as their answer to Paragraph 57 of the Complaint.

       58.    The allegations set forth in Paragraph 58 of the Complaint require a legal

conclusion to which no response is required. To the extent a response is necessary, Defendants

deny the allegations in Paragraph 58 of the Complaint.




                                                6
       59.     The allegations set forth in Paragraph 59 of the Complaint require a legal

conclusion to which no response is required. To the extent a response is necessary, Defendants

deny the allegations contained in Paragraph 59 of the Complaint.

       60.     The allegations set forth in Paragraph 60 of the Complaint require a legal

conclusion to which no response is required. To the extent a response is necessary, Defendants

deny the allegations contained in Paragraph 60 of the Complaint.

       61.     The allegations set forth in Paragraph 61 of the Complaint require a legal

conclusion to which no response is required. To the extent a response is necessary, Defendants

deny the allegations set forth in Paragraph 61 of the Complaint.

       62.     Defendants deny the allegations set forth in Paragraph 62 of the Complaint.

       63.     Defendants deny the allegations set forth in Paragraph 63 of the Complaint.

                                     AS TO COUNT TWO

       64.     Defendants repeat their answers to Paragraphs 1 through 63 as if fully set forth

herein as its answer to Paragraph 64 of the Complaint.

       65.     The allegations set forth in Paragraph 65 of the Complaint require a legal

conclusion to which no response is required. To the extent a response is necessary, Defendants

deny the allegations contained in Paragraph 65 of the Complaint.

       66.     The allegations set forth in Paragraph 66 of the Complaint require a legal

conclusion to which no response is required. To the extent a response is necessary, Defendants

deny the allegations contained in Paragraph 66 of the Complaint.

       67.     The allegations set forth in Paragraph 67 of the Complaint require a legal

conclusion to which no response is required. To the extent a response is necessary, Defendants

deny the allegations contained in Paragraph 67 of the Complaint.




                                                7
       68.     The allegations set forth in Paragraph 68 of the Complaint require a legal

conclusion to which no response is required. To the extent a response is necessary, Defendants

deny the allegations contained in Paragraph 68 of the Complaint.

       69.     Defendants deny the allegations set forth in Paragraph 69 of the Complaint.

                             AS TO THE PRAYER FOR RELIEF

       Defendants respectfully request that Plaintiff be denied the judgment and relief he seeks

in his Prayer For Relief of the Complaint, and that judgment be entered in favor of Defendants,

together with costs and attorneys' fees.

                          SEPARATE / AFFIRMATIVE DEFENSES

       Without assuming the burden of proof as to any issue on which Plaintiff bears the burden

of proof, Defendants state the following separate defenses:

                                            First Defense

       The Complaint is barred, in whole or in part, by the applicable Statute of Limitations.

                                           Second Defense

       The Complaint fails, in whole or in part, to state a cause of action upon which relief may

be granted or for which relief or recovery can be awarded.

                                           Third Defense

       The Complaint is barred, in whole or in part, by the equitable doctrine of laches.

                                           Fourth Defense

       Plaintiff’s claims are barred as to all hours during which he was waiting to be engaged or

otherwise not working.

                                           Fifth Defense

       If it is determined that Plaintiff was not paid properly, Defendants are entitled to a setoff.




                                                 8
                                          Sixth Defense

       Defendants has at all times acted in good faith and has had reasonable grounds for

believing that any alleged acts and omissions were not a violation of the Fair Labor Standards

Act (“FLSA”) and/or Ohio Minimum Fair Wage Standards Act (“OMFWSA”) or the Ohio

Constitution.

                                         Seventh Defense

      Plaintiff’s claims are barred to the extent that he failed to mitigate his damages (if any) or

otherwise avoid harm.

                                         Eighth Defense

       Plaintiff’s claims are barred because the activities for which he demands compensation

are not work under FLSA, 29 U.S.C. §206.

                                          Ninth Defense

      Plaintiff unreasonably failed to take advantage of preventive or corrective opportunities

provided by Defendants.

                                          Tenth Defense

      Plaintiff’s claims for damages are barred or limited by Defendants’ good faith efforts to

comply with applicable law.

                                        Eleventh Defense

       Plaintiff is not entitled to equitable relief insofar as he has an adequate remedy at law.

                                         Twelfth Defense

      If it is determined that Plaintiff was not paid properly, none of Defendants’ alleged actions

or omissions constitute a willful violation of the FLSA and/or OMFWSA or the Ohio

Constitution.




                                                 9
                                      Thirteenth Defense

      Plaintiff’s claims are barred, in whole or in part, by exclusions, exceptions, credits, or

offsets permissible under the FLSA and/or OMFWSA or the Ohio Constitution.

                                      Fourteenth Defense

       Plaintiff’s claims are barred to the extent they seek remedies beyond those provided for

by the FLSA and/or applicable OMFWSA or the Ohio Constitution.

                                       Fifteenth Defense

       The Complaint should be barred, in whole or in part, by the equitable doctrines of

estoppel and/or waiver.

                                       Sixteenth Defense

       The Complaint is barred, in whole or in part, pursuant to 29 U.S.C. §§258(a) and 259(a),

because Defendants have, in good faith, acted in conformity with, and in reliance upon, written

administrative regulations, interpretations and opinion letters with regard to some or all of the

acts or omissions alleged in the Complaint.

                                      Seventeenth Defense

       Plaintiff cannot establish that any acts or omissions of Defendants were willful under the

FLSA and/or OMFWSA or the Ohio Constitution.

                                      Eighteenth Defense

       Plaintiff’s claims are barred, in whole or in part, because some of the activities for which

he demands compensation are de minimus under the FLSA and/or OMFWSA or the Ohio

Constitution, and the regulations thereunder.




                                                10
                                       Nineteenth Defense

          Plaintiff’s claims are barred because the activities for which he demands compensation

constitute activities which are "preliminary" or "postliminary" to his principal activity or

activities under the Portal-to-Portal Act, 29 U.S.C. §254(a)(2).

                                        Twentieth Defense

          Plaintiff’s claims are barred because the activities for which he demands compensation

are not work under FLSA, 29 U.S.C. §206.

                                      Twenty-First Defense

          Plaintiff’s claims are barred, in whole or in part, because the activities for which he

demands compensation constitute riding or traveling to or from their principal activities under

the Portal-to-Portal Act, 29 U.S.C. §254(a)(2), which incorporates The Employee Commuting

Flexibility Act of 1996.

                                     Twenty-Second Defense

          Plaintiff’s claims are barred, in whole or in part, because the activities for which he

demands compensation constitute commuting, using Defendants’ vehicle or activities incidental

thereto within the meaning of the Portal-to-Portal Act, 29 U.S.C. §254(a)(2), which incorporates

The Employee Commuting Flexibility Act of 1996.

                                      Twenty-Third Defense

          The Court lacks or should decline supplemental jurisdiction over Plaintiff’s state law

claims.

                                     Twenty-Fourth Defense

       Plaintiff is not an adequate representative of the putative class members and, as such,

should not be part of any action under the FLSA.




                                                11
                                     Twenty-Fifth Defense

      Plaintiff is not similarly situated to the putative class members and, as such, should not be

part of any action under FLSA Section 216(b).

                                     Twenty-Sixth Defense

       Plaintiff has filed claims against Defendants that are not well-grounded in fact or law

and, therefore, has been filed in bad faith. Defendants will seek any and all available remedies

against Plaintiffs pursuant to FRCP 11.

      Defendants reserve the right to assert any and all other separate and/or affirmative

defenses, both factual and legal, as may be justified by information subsequently obtained.

      WHEREFORE, Defendants demand judgment as follows:

               (a)    for dismissal of the Complaint with prejudice:

               (b)    for reasonable attorneys’ fees and costs: and

               (c)    for such further relief as the Court may deem just and equitable.




                                                     s/ Bartholomew T. Freeze______________
                                                     Bartholomew T. Freeze (0086980)
                                                     Freund, Freeze & Arnold, PA
                                                     Capitol Square Office Building
                                                     65 E. State Street, Suite 800
                                                     Columbus, OH 43215-4247
                                                     Phone: 614-827-7300
                                                     Facsimile: 674-827-6567
                                                     bfreeze@ffalaw.com
                                                     Attorney for Defendants




                                                12
                               CERTIFICATE OF SERVICE

       A true and accurate copy of the foregoing was served this 20th day of February, 2020, via
Court’s electronic filing system upon the following:

Michael L. Fradin (0091739)
8401 Crawford Ave. Ste. 104
Skokie, IL 60076
mike@fradinlaw.com
847-986-5889 / F: 847-673-1228
               - and -
Anthony J. Lazzaro (0077962)
Lori Griffin (0085241)
Chastity L. Christy (0076977)
The Lazzaro Law Firm, LLC
920 Rockefeller Building
614 W. Superior Avenue
Cleveland, OH 44113
216-696-5000 / F: 216-696-7005
anthony@lazzarolawfirm.com
lori@lazzarolawfirm.com
chasity@lazzarolawfirm.com
Counsel for Plaintiff


                                                         /s/ Bartholomew T. Freeze
                                                         Bartholomew T. Freeze (0086980)




                                               13
